  Case 21-60102        Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12          Desc Main
                                  Document     Page 1 of 28



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In Re:                                                  Case No.: 21-60102

                                                        Chapter 11
Glow Hospitality, LLC,

                       Debtor.


                                 AFFIDAVIT OF DEFAULT


STATE OF MINNESOTA                    )
                                      ) ss
COUNTY OF CASS                        )

         Caren L. Stanley, being first duly sworn upon oath, states as follows:

         1.     I represent Pender East Credit 1 REIT, L.L.C. and Pender Capital Asset Based

Lending Fund I, LP (collectively, “Pender Capital”) in the above-captioned case.

         2.     Debtor and Pender Capital entered into a Stipulation for Interim Use of Cash

Collateral on March 31, 2021 (the “Stipulation”) [ECF 40]. The Court entered an Order

approving the Stipulation on March 31, 2021 [ECF 44]. Capitalized terms used herein and not

otherwise defined shall have the meanings assigned to such terms in the Stipulation.

         3.     Pender Capital agreed the Debtor could use cash collateral through April 15,

2021, in reliance upon the Debtor’s promise: (a) to use cash in accordance with a budget

attached as Exhibit A to the Stipulation; and (b) to perform the covenants set forth in paragraph

4 of the Stipulation (collectively, the “Covenants”).
  Case 21-60102         Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12         Desc Main
                                    Document     Page 2 of 28



       4.         On April 8, 2021, Pender Capital sent a notice of default and demand for cure,

in accordance with paragraph 12 of the Stipulation (“Notice of Default”). A true and correct

copy of the Notice of Default is attached hereto as Exhibit 1.

       5.         If Debtor fails to cure or contest the Events of Default described in the Notice

of Default by close of business on April 15, 2021, Debtor has previously stipulated the Court

may enter an order terminating the automatic stay as to Pender Capital and the Collateral.

       6.         As of the time of filing, several Events of Default identified in the Notice of

Default remain uncured. In accordance with paragraph 12 of the Stipulation, Pender Capital

respectfully requests the Court enter an order terminating the automatic stay as to Pender and

the Collateral.

Debtor Failed to Establish a Separate DIP Operating Account, as Required by the Stipulation

       7.         In paragraph 4(j) of the Stipulation, the Debtor agreed to “establish a separate

Debtor-in-possession operating account” (such an account, a “DIP Account”).

       8.         The Debtor submitted an Initial Financial Report dated April 10, 2021 (the

“Initial Financial Report”) to the U.S. Trustee and provided a copy to Pender Capital on or

about April 12, 2021. A copy of the Initial Financial Report is attached hereto as Exhibit 2.

       9.         At the top of page 2 of the Initial Financial Report, the Debtor has listed two

bank accounts: (a) an operating account ending in -5277 at First National Bank Bemidji that

was opened in 2007 (the “Operating Account”); and (b) a “DACA” account ending in -8063

at Western Alliance Bank that was opened in 2020 (the “DACA Account”). At the bottom of

page 2 of the Initial Financial Report, the Debtor certified that such list is a “complete report

of all bank accounts/investments owned by the debtor as of the date of the filing of the debtor’s

petition, or where applicable, opened or closed by debtor after the submission of the initial
  Case 21-60102      Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12         Desc Main
                                Document     Page 3 of 28



form.” The form indicates both accounts are currently open; there is no indication that either

account had been closed as of April 10, 2021.

       10.    Debtor regards the Operating Account as a “DIP Account” and believes it has

satisfied the requirements of paragraph 4(j) of the Stipulation. Pender Capital respectfully

disagrees.

       11.    A copy of the Operating Guidelines for Chapter 11 Debtors in Possession

published by the U.S. Trustee is attached hereto as Exhibit 3. In Section II(A)(1), the

Guidelines clearly state: “The debtor must immediately close prepetition bank accounts and

open a new “debtor in possession” bank account. All receipts must flow through the debtor in

possession account(s).”

       12.    By definition, the Operating Account cannot be a DIP Account.            Pender

expected the Debtor would close all of the prepetition accounts and consolidate all cash

collateral in a new DIP Account, subject to the U.S. Trustee operating guidelines. The Initial

Financial Report confirms the Debtor did not do so. The Operating Account is just a business

checking account that was opened in 2007 and has never been closed. Pender specifically

asked the Debtor to establish a “separate” DIP Account to avoid this outcome.

       13.    Debtor forwarded to Pender Capital a monthly statement for March 2021 for the

Operating Account (the “March Operating Account Statement”), a copy of which is attached

hereto as Exhibit 4. A cursory review of the March Operating Account Statement also

confirms the Operating Account is not a DIP Account. Rather than closing its prepetition

account and opening a new DIP Account, it appears the Debtor simply changed the mailing

address to read: “c/o The Hotel Bemidji, Debtor in Possession.”
  Case 21-60102         Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12         Desc Main
                                    Document     Page 4 of 28



       14.        Even if the Operating Account was a separate new account, which it is not, First

National Bank Bemidji is not an approved depository. Again, the Operating Account, by

definition, cannot be a “DIP Account,” as such term is customarily used in the District of

Minnesota.

       15.        Debtor’s failure to comply with paragraph 4(j) constituted an Event of Default

under the Stipulation. Debtor failed to timely cure this Event of Default by April 15, 2021.

On this basis, and in accordance with paragraph 12 of the Stipulation, Pender Capital

respectfully requests the Court enter an order terminating the automatic stay as to Pender and

the Collateral.

    Debtor Failed to Utilize Cash Collateral in Accordance with the Budget and Made an
        Unauthorized Distribution to Equity during Interim Cash Collateral Period


       16.        Pursuant to paragraph 2 of the Stipulation, the Debtor is authorized to use

Pender’s cash collateral “only in accordance with the budget”, a copy of which was attached

to the Stipulation as Exhibit A. [ECF 40, Exhibit A]

       17.        The Budget details exactly the type and amount of expenses that the Debtor was

permitted to pay using Pender’s cash collateral during the time period March 22 to April 15

(the “Interim Cash Collateral Period”). The total amount the Debtor was permitted to use

during the Interim Cash Collateral Period was $33,934.38, and the largest single expense

authorized during such period was $5,989 for payroll expense. [ECF 40, Exhibit A]

       18.        The March Operating Account Statement indicates the Debtor made a wire

transfer to Baljinder Sandhu in the amount of $25,025 on March 22, 2021, the first day of the

Interim Cash Collateral Period. See Exhibit 4. Mr. Sandhu is the sole equity interest holder

of the Debtor. Pender Capital (and presumably the Debtor) intended the Budget to be limited
  Case 21-60102       Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12           Desc Main
                                  Document     Page 5 of 28



only to amounts necessary to avoid immediate and irreparable harm to the Debtor pending the

final hearing on April 15, 2021. Debtor was not authorized under the Budget to make a

$25,025 distribution to the Debtor’s equity interest holder during the Interim Cash Collateral

Period.

          19.   The March Operating Account Statement also calls into question the reliability

of the cash flow projections verified by Mr. Sandhu and filed by the Debtor in this case. For

example, in the cash flow projections filed by the Debtor on March 24, 2021 [ECF 7], the top

line of the spreadsheet indicates the Debtor’s beginning cash balance on the first day of each

month. The spreadsheet indicates that the Debtor’s beginning cash balance on March 1, 2021

was $72,500. The March Operation Account Statement indicates that the Debtor’s cash

balance on March 1, 2021 was $212,238.84.

          20.   When Debtor renewed its cash collateral motion, the cash flow projections were

truncated to provide limited visibility about the Debtor’s cash in March 2021. With the benefit

of the March Operating Account Statement, however, it is apparent that there were two

“miscellaneous debits” on the last business day before the Debtor filed for bankruptcy: $17,025

(consisting of one wire transfer to an undisclosed transferee) and $59,075 (consisting of three

wire transfers to undisclosed transferees). Combined with the $25,025 wire transfer to Mr.

Sandhu on the Petition Date, these five last-minute wire transfers removed a total of $101,125

in cash from the Operating Account in two business days. Stated differently, the Debtor had

$173,071.26 in cash on hand at the beginning of the day on Friday, March 19, 2021, but it only

had $78,736.32 at the end of Monday, March 22, 2021.

          21.   The March 22, 2021 distribution to Mr. Sandhu, the Debtor’s sole equity interest

holder, is an unauthorized post-petition transfer, it violates the priority scheme set forth in the
  Case 21-60102      Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12           Desc Main
                                 Document     Page 6 of 28



Bankruptcy Code, it is an unauthorized use of cash collateral, and it breached the Debtor’s

covenant to utilize cash collateral in accordance with the budget only under paragraph 2 of the

Stipulation.

       22.     Mr. Sandhu filed Case No. 21-21003, a personal chapter 7 bankruptcy case, in

the Eastern District of California on March 23, 2021. As of the date hereof, Mr. Sandhu’s

personal bankruptcy case is still pending, and the $25,025 cash transfer made on March 22,

2021 is likely property of his chapter 7 bankruptcy estate. It is unclear whether or how the

Debtor could recover this transfer without relief from the automatic stay. There is no such

motion pending on the docket in his personal case and thus, it may not be possible for the

Debtor to cure or otherwise “undo” this Event of Default by the close of business on April 15,

2021 without violating the automatic stay in his personal case. Because the Debtor failed to

comply with the covenant in paragraph 2 of the Stipulation to use cash in accordance with the

budget only, and because the Debtor has not (and cannot) timely cure such default, Pender

Capital respectfully requests the Court enter an order terminating the automatic stay as to

Pender and the Collateral in accordance with paragraph 12 of the Stipulation.

                        Debtor Breached Several Reporting Covenants

       23.     Debtor has breached multiple reporting-related covenants in paragraph 4 of the

Stipulation, each of which constitutes a separate Event of Default. Debtor was obligated to

cure each such Event of Default by April 15, 2021.

       (a)     Debtor failed to provide copies of its federal or state tax returns for 2018, 2019

               or 2020 (if filed). Such tax returns were originally due on April 2, 2021. [ECF

               40, ¶4(b)] Notice of the default was provided on April 8, 2021. Debtor was
Case 21-60102   Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12           Desc Main
                            Document     Page 7 of 28



          obligated to cure such Event of Default by April 15, 2021 but has failed to do

          so. See Exhibit 1.

    (b)   Debtor has failed to fully disclose all sources of income, including but not

          limited to, the name and business address of all online booking websites. Such

          information was due on April 7, 2021. [ECF 40, ¶ 4(c)] See also Exhibit 1.

    (c)   Debtor failed to provide a copy of the Bank of America Merchant Account

          statement for the month of March 2021. [ECF 40, ¶4(c) and ¶4(d).] See also

          Exhibit 1. Pender Capital has received the statements for January and February

          2021, but the March 2021 statement is necessary to confirm how much revenue

          the hotel generated in credit card receivables during the month of March 2021

          and whether all operating revenue was deposited into a DIP Account.

    (d)   Debtor provided copies of its insurance policies, but Pender Capital was not

          listed as an additional insured. [ECF 40, ¶4(f)] See also Exhibit 1.

    (e)   Debtor has failed to provide a copy of any monthly statements for the DACA

          Account, which is necessary “to account for all cash collateral in Debtor’s

          possession, custody, or control.” [ECF 40, ¶4(g)] See also Exhibit 1. Pender

          Capital has no information about whether the “miscellaneous debits” or the wire

          transfer to Mr. Sandhu described in paragraph 20 hereof, are still in the Debtor’s

          possession, custody, or control.
  Case 21-60102         Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12        Desc Main
                                   Document     Page 8 of 28



            24.   Under paragraph 12 of the Stipulation, Debtor was obligated to cure or contest

the Events of Default by close of business on April 15, 2021. Pender Capital acknowledges

that the Debtor has cured certain Events of Default described in the original Notice of Default,

and any such cured Events of Default have been intentionally omitted from this Affidavit. This

Affidavit sets forth the only uncured Events of Default, each of which alone is a sufficient

basis for the Court to enter an order terminating the automatic stay as to Pender and the

Collateral in accordance with paragraph 12 of the Stipulation.

            25.   I declare under penalty of perjury that everything that I have stated in this

document is true and correct.

            Signed on the 15th day of April 2021 at Clay County, Minnesota, United States of

America.


                                               VOGEL LAW FIRM


                                             /s/ Caren L. Stanley
                                         BY: Caren L. Stanley (#0340480)
                                             218 NP Avenue
                                             PO Box 1389
                                             Fargo, ND 58107-1389
                                             701.237.6983
                                             Email:     cstanley@vogellaw.com
4391950.3
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                          Document     Page 9 of 28



                                 EXHIBIT 1

                    (Notice of Default dated April 8, 2021)
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 10 of 28
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 11 of 28
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 12 of 28
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 13 of 28
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 14 of 28



                                 EXHIBIT 2

                (Initial Financial Report dated April 10, 2021)
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 15 of 28




                                             April 10, 2021
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 16 of 28
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12     Desc Main
                         Document      Page 17 of 28



                                  EXHIBIT 3

   (U.S. Trustee - Operating Guidelines for Chapter 11 Debtors in Possession)
     Case 21-60102          Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12                    Desc Main
                                       Document      Page 18 of 28
                                                      U. S. Department of Justice
     *ss
^:
.
                                                      Office of the   United States Tnistee


                                                      District of Minnesota



                                                  300 South 4"' Street. Room 1015             612-334-1350
                                                  Minneapolis, Minnesota 55415      FAX       612-335-4032




           OPERATING GUIDELiNES AND REPORTING REQUIREMENTS
                     OF THE UNITED STATES TRUSTEE

                       FOR CHAPTER 11 DEBTORS iN POSSESSION

                                          I. INTRODUCTION

    A.         United States Trustee's Authority to Supervise Debtor in Possession

               Pursuant to 28 U. S. C. § 586 and 11 U. S. C. § 704(8), the United States Trustee has
    established these Operating Guidelines and Reporting Requirements (the "requirements") for
    chapter 11 debtors in possession (the "debtor" or "debtors"). Under these requirements, debtors
    must establishand observecertainoperating proceduresandfilecertainfinancialreports withthe
    Bankruptcy Court, the United States Trustee, and any committee appointed in the case by the
    United States Trustee. Counsel should carefully review these requirements with debtor upon
    receipt.

    B.         Compliance, Amendments or Modifications

               Timely compliance with each of the requirements contained herein is mandatory.
    Failure to comply with any requirement may result in the filing of a motion to dismiss or
    convert the case or a motion to appoint a chapter 11 trustee or examiner.

               Any requestto amendor modifytheserequirements for a particularchapter11 case
    must be made in writing. To be effective, approval by the United States Trustee must be in
    writing.

    C.         Duties of Debtor in Possession

          With the filing of a chapter 11 petition, a debtor becomes a new entity called a debtor in
    possession. The debtorin possessionhasfiduciaryand statutory responsibilitiesto preserve and
    maintain the estate and to operate its business as efficiently as possible in order to maximize
    ultimate payments on pre-petition debtswhile keeping post-petition debt current. (See 11 U.S.C.
    §§1106 and 1107.)




                                                                                             Page 1
                                                                                          Rev. 1/1/18
  Case 21-60102         Doc 54      Filed 04/15/21 Entered 04/15/21 16:55:12                 Desc Main
                                    Document      Page 19 of 28


                                II. OPERATING GUIDELINES

A.      Bank Accounts/Money of the Estate

        1. The debtor must immediately close pre petition bank accounts and open new
        "debtor in possession" bank accounts. All receipts must flow through the debtor in
        possession account(s). All disbursements should be by check.

        2. The account name on the bank's records must include the words "Debtor in
        Possession. " Checks for the new accounts must be pre-numbered by the printer,
        and must be imprinted with the words "Debtor in Possession" and the bankruptcy
        case number. Handwritten, typewritten, or hand-stamped versions are not
        acceptable. (See Exhibit 1.)

        3. All money of the estate must be deposited or invested in accordance with 1 1
        U. S. C. § 345. Examples of deposits and investments that comply with § 345(b)
        include, but may not be limited to, the following:

                a.      Deposits that are fully insured by the Federal Deposit Insurance
                        Corporation or the National Credit Union Administration.

                b.      Investments in United States Treasury securities.

                c.      Deposits and investments with an entity that has posted a surety bond
                        in favor of the United States, or pledged securities of the kind
                        specified in 31 U. S. C. § 9303, to secure the funds invested or on
                        deposit.

B.      Insurance

        The debtor must maintain without interruption all insurance customarily carried in
the debtor's line of business or required by law or regulation. In most cases, the debtor will
be required to carry liability, workers' compensation, and property insurance, i. e., fire and
extended coverage. The property insurance coverage must be for no less than the fair
market value or replacement cost of the insured assets. The debtor must immediately
notify the United States Trustee of any lapse, cancellation, modification, or renewal of
insurance coverage. Failure by the debtor to maintain appropriate insurance that poses
a risk to the estate or to the public is cause for conversion or dismissal of the case. 11
U. S. C. §1112(b)(4)(c).
C.     Taxes

       The debtor must remain current on all post petition federal, state, and local taxes and file
all tax returns on a timely basis. If the debtor has payroll tax obligations, the debtor may be
required to open a special tax account and report payroll tax deposits to the appropriate taxing
authority. Failure by the debtor to timely pay post-petition taxes or to file post-petition tax returns
is cause for conversion or dismissal of the case. 1 1 U. S. C. § 11 12(b)(4)(l).

                                                                                       Page 2
                                                                                   Rev. 1/1/18
 Case 21-60102          Doc 54
                    Filed 04/15/21 Entered 04/15/21 16:55:12                                     Desc Main
                    Document      Page 20 of 28
DEBTOR IN POSSESSIONACCOUNTS

This is an example of a correctly styled check for a debtor in possession bank account. Please use
it as a guide in setting up your account and ordering checks.

The words "Debtor in Possession" and the bankruptcy case number must be imprinted on all
checks issued by a debtor. Handwritten, typewritten and hand-stamped versions are not
acceptable. The use of the abbreviation "DIP" for "debtor in possession" is not acceptable. In
addition, the checks must be pre-numbered by the printer.




****************************************************************************************************


John Doe Holding, Inc., dba USA GOODS                                                                1001
Debtor in Possession
Case No. 05C-20000
1400 Every Street                                                                               1 1 -7/1000
Anytown, CO 80000
(303)111-1111

PAY
TO THE
ORDEROF                                                                                     ,   $( )
                                                                                                 DOLLARS
Solvent National Bank
1 Finance Street
Metropolis, CO 80001

FOR
1:3 25079486|:57670 008641811 - 0801
****************************<                   F******************************************************




                                                                                          Exhibit 1
                                                                                          Rev. 1/1/18
 Case 21-60102           Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12                Desc Main
                                    Document      Page 21 of 28
                             BANKACCOUNT REPORTINGFORM

Case Name                                                                 Case No.

           (This is a master form. Signed copies of this form should be used for providing
           information if the debtor has more than four accounts. Copies should also be
           used for reporting on accountswhichthe debtor opens or closes after the
           submission of the initial form.)

                                                                                           DATE
                                         ACCOUNT DESCRIPTION                               ACCOUNT
DEPOSITORY INSTITUTION                    ie. Pa roll or tax acct. etc.      ACCOUNT NO.   OPENED

Name:
Address:


Phone:
Contact Person:


Name:
Address:


Phone:
Contact Person:

Name:
Address:


Phone:
Contact Person:


Name:
Address:


Phone:
Contact Person:


I/we certify that the above is a complete report of all bank accounts/investments owned by
the debtor as of the date of the filing of debtor's petition or, where applicable, opened or
closed by debtor after the submission of the initial form.

I/we certify that all above-listed depository institutions have been notified of the date and
place of the filing of this chapter 11 petition.

In addition, I/we hereby authorizeany accreditedrepresentative ofthe United States
Trustees Office to obtain any information from the above listed financialinstitutions. This
information may include, but is not limited to, bank statements, signature cards, canceled
checks, correspondence and other documentation for all accounts listed hereon.

THE UNDERSIGNEDDECLARESUNDERPENALTYOF PERJURYTHAT THE ABOVE
INFORMATIONIS TRUE, COMPLETEAND ACCURATE.

DATE:

SIGNATURE(S):

(A copy of this form must be signed by all persons who are authorized signatories on the accounts
listed above.)
Case 21-60102   Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12   Desc Main
                         Document      Page 22 of 28



                                EXHIBIT 4

                (Operating Account Statement – March 2021)
             Case 21-60102        Doc 54   Filed 04/15/21 Entered 04/15/21 16:55:12 Desc Main
                                           Document      Page 23Statement
                                                                of 28         Ending 03/31/2021
                                                                 GLOW HOSPITALITY LLC                        Page 1 of 6
                                                                 Account Number: XXX5277


    ADDRESS SERVICE REQUESTED                                      Managing Your Accounts
                                                                        Bank Name          First National Bank Bemidji

    GLOW HOSPITALITY LLC                                                Phone Number       218-751-2430
    C/O THE HOTEL BEMIDJI
                                                                                           PO Box 670
    DEBTOR IN POSSESSION                                                Mailing Address
                                                                                           Bemidji, MN 56619-0670
    681 HAWKCREST CIR
    SACRAMENTO CA 95835-2032                                            Website            www.fnbbemidji.com




 Summary of Accounts
 Account Type                                                    Account Number                        Ending Balance
 FIRST BUSINESS                                                         XXX5277                             $85,512.11


FIRST BUSINESS-XXX5277
Account Summary
Date           Description                            Amount
02/27/2021     Beginning Balance                   $195,354.25
               37 Credit(s) This Period             $63,571.48
               56 Debit(s) This Period             $173,413.62
03/31/2021     Ending Balance                       $85,512.11

Account Activity
Post Date      Description                                               Debits             Credits              Balance
02/27/2021     Beginning Balance                                                                             $195,354.25
03/01/2021     BANK OF AMERICA DEPOSIT 372747297888                                        $601.14           $195,955.39
03/01/2021     BANK OF AMERICA DEPOSIT 372747297888                                      $3,185.95           $199,141.34
03/01/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $13,097.50           $212,238.84
03/01/2021     WIRE TRANSFER TO CHOICE HOTELS                         $6,563.00                              $205,675.84
03/01/2021     CHECK # 5442                                            $269.00                               $205,406.84
03/01/2021     CHECK # 5446                                              $86.00                              $205,320.84
03/02/2021     BANK OF AMERICA DEPOSIT 372747297888                                         $98.72           $205,419.56
               XX0243 POS PURCHASE 03/02 08:13 AMAZON.COM*
03/02/2021                                                               $67.91                              $205,351.65
               PW3TG SEATTLE WA 00000000 8TJPVJ
03/02/2021     MERCHANT SERVICE MERCH FEE 22716                         $135.42                              $205,216.23
03/02/2021     03022021AC SHIFT4-DEBITS 0001250205                      $253.00                              $204,963.23
03/02/2021     ASSET HR INC Payroll 86956                             $7,300.60                              $197,662.63
03/03/2021     BANK OF AMERICA DEPOSIT 372747297888                                       $2,147.68          $199,810.31
03/03/2021     BANK OF AMERICA DISCOUNT 372747297888                     $19.39                              $199,790.92
03/03/2021     FISERV MERCHANT FEE 372741731882                          $75.54                              $199,715.38
03/03/2021     BANK OF AMERICA FEE 372747297888                          $96.13                              $199,619.25
03/03/2021     WESTGUARD INS CO INS PREM GLWC115732                    $679.01                               $198,940.24
03/03/2021     BANK OF AMERICA INTERCHNG 372747297888                 $1,091.51                              $197,848.73
03/03/2021     CHECK # 5441                                            $172.26                               $197,676.47




       AE40D336AC48334CAEE14600A93AD531                20210331             Checking Account Statements
GLOW HOSPITALITY LLC                    XXX5277               Statement Ending 03/31/2021                   Page 2 of 6
             Case 21-60102     Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12               Desc Main
                                         Document      Page 24 of 28
FIRST BUSINESS-XXX5277                      (continued)

Account Activity (continued)
Post Date      Description                                               Debits             Credits           Balance
03/04/2021     BANK OF AMERICA DEPOSIT 372747297888                     $264.81                           $197,411.66
03/05/2021     BANK OF AMERICA DEPOSIT 372747297888                                         $709.29       $198,120.95
03/05/2021     AMERICAN EXPRESS AXP DISCNT XXXXXX9485                    $13.37                           $198,107.58
03/08/2021     BANK OF AMERICA DEPOSIT 372747297888                                       $618.29         $198,725.87
03/08/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $1,671.69         $200,397.56
03/08/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $9,043.48         $209,441.04
03/08/2021     WIRE TRANSFER & FEE                                    $6,025.00                           $203,416.04
               XX0243 POS PURCHASE 03/08 14:03 DOLLAR TREE
03/08/2021                                                               $16.18                           $203,399.86
               BEMIDJI MN 51969001 042356
03/09/2021     BANK OF AMERICA DEPOSIT 372747297888                                         $420.47       $203,820.33
03/09/2021     MINNESOTA ENERGY PAYMENT 050762810100001               $1,055.43                           $202,764.90
03/09/2021     MN DEPT OF REVEN MN Rev pay 000000091154277            $3,660.27                           $199,104.63
03/09/2021     MN DEPT OF REVEN MN Rev pay 000000091169548            $6,365.30                           $192,739.33
03/09/2021     MN DEPT OF REVEN MN Rev pay 000000091139993            $6,536.00                           $186,203.33
03/09/2021     MN DEPT OF REVEN MN Rev pay 000000091169417            $8,881.21                           $177,322.12
03/10/2021     BANK OF AMERICA DEPOSIT 372747297888                                         $741.00       $178,063.12
               XX0243 POS PURCHASE 03/08 20:25 MENARDS BEMIDJI
03/10/2021                                                              $135.80                           $177,927.32
               BEMIDJI MN 72967417 348709
03/10/2021     CHECK # 5437                                           $4,069.80                           $173,857.52
03/11/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $1,357.92         $175,215.44
               XX0243 POS PURCHASE 03/10 22:31 DACOTAH PAPER
03/11/2021                                                              $825.69                           $174,389.75
               FARGO ND 30051417 462136
03/12/2021     BANK OF AMERICA DEPOSIT 372747297888                                         $686.21       $175,075.96
               XX0243 POS PURCHASE 03/11 20:45 ARLO
03/12/2021                                                                $9.99                           $175,065.97
               TECHNOLOGIE 408-638-3750 CA 55405649 586249
               DLY QPY CR CORP LODG CON 3 71397 - THE HOTEL
03/15/2021                                                                                   $65.42       $175,131.39
               BEMIDJI\
03/15/2021     AMERICAN EXPRESS SETTLEMENT XXXXXX9485                                     $135.31         $175,266.70
03/15/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $1,969.11         $177,235.81
03/15/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $6,044.48         $183,280.29
03/15/2021     OVERNITE CHK PMT OVERNTFEE CKF328522216POS                $19.95                           $183,260.34
03/15/2021     INTUIT INC SOFTWARE 7609648                               $70.00                           $183,190.34
03/16/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $1,314.99         $184,505.33
03/16/2021     CHECK # 5432                                             $563.56                           $183,941.77
03/16/2021     CHECK # 5436                                              $49.85                           $183,891.92
03/17/2021     BANK OF AMERICA DEPOSIT 372747297888                                          $72.04       $183,963.96
               XX0243 POS PURCHASE 03/15 21:36 THE HOME DEPOT
03/17/2021                                                               $63.45                           $183,900.51
               # BEMIDJI MN 89041376 178502
03/17/2021     AUTO-OWNERS INS. PREM CBXXXXX6106                        $197.52                           $183,702.99
03/17/2021     ASSET HR INC Payroll 86956                             $8,533.59                           $175,169.40
03/17/2021     CHECK # 5435                                            $807.00                            $174,362.40
03/18/2021     BANK OF AMERICA DEPOSIT 372747297888                                          $98.01       $174,460.41
               WEK DRF DB CORP LODG CON 4 71397 - THE HOTEL
03/18/2021                                                                $1.96                           $174,458.45
               BEMIDJI\
03/18/2021     CHECK # 995253                                         $1,500.00                           $172,958.45
03/19/2021     BANK OF AMERICA DEPOSIT 372747297888                                         $112.81       $173,071.26
03/19/2021     MISCELLANEOUS DEBIT                                   $17,025.00                           $156,046.26
03/19/2021     MISCELLANEOUS DEBIT                                   $59,075.00                            $96,971.26
03/22/2021     AMERICAN EXPRESS SETTLEMENT XXXXXX9485                                      $20.00          $96,991.26
03/22/2021     BANK OF AMERICA DEPOSIT 372747297888                                        $45.00          $97,036.26
03/22/2021     BANK OF AMERICA DEPOSIT 372747297888                                       $743.40          $97,779.66
03/22/2021     BANK OF AMERICA DEPOSIT 372747297888                                     $8,043.75         $105,823.41
03/22/2021     WIRE TRANSFER TO BALJINDER SANDHU                     $25,025.00                            $80,798.41


       AE40D336AC48334CAEE14600A93AD531                   20210331          Checking Account Statements
GLOW HOSPITALITY LLC                         XXX5277                   Statement Ending 03/31/2021                    Page 3 of 6
             Case 21-60102         Doc 54     Filed 04/15/21 Entered 04/15/21 16:55:12                    Desc Main
                                              Document      Page 25 of 28
FIRST BUSINESS-XXX5277                           (continued)

Account Activity (continued)
Post Date      Description                                                        Debits             Credits            Balance
               XX0243 POS PURCHASE 03/18 22:22 MENARDS BEMIDJI
03/22/2021                                                                       $122.30                              $80,676.11
               BEMIDJI MN 76886991 740128
               XX0243 POS PURCHASE 03/19 23:02 TARGET 00 BEMIDJI
03/22/2021                                                                       $138.62                              $80,537.49
               MN 08014446 366513
03/22/2021     CHECK # 5425                                                      $686.41                              $79,851.08
03/22/2021     CHECK # 5428                                                       $86.00                              $79,765.08
03/22/2021     CHECK # 5430                                                      $852.12                              $78,912.96
03/22/2021     CHECK # 5433                                                      $176.64                              $78,736.32
03/23/2021     AMERICAN EXPRESS SETTLEMENT XXXXXX9485                                               $232.72           $78,969.04
03/23/2021     BANK OF AMERICA DEPOSIT 372747297888                                               $1,153.12           $80,122.16
03/23/2021     CHECK # 5426                                                      $958.10                              $79,164.06
03/23/2021     CHECK # 5429                                                      $314.53                              $78,849.53
03/24/2021     AMERICAN EXPRESS SETTLEMENT XXXXXX9485                                                $217.52          $79,067.05
03/24/2021     BANK OF AMERICA DEPOSIT 372747297888                                                  $355.06          $79,422.11
03/24/2021     CHECK # 5434                                                      $864.49                              $78,557.62
03/25/2021     BANK OF AMERICA DEPOSIT 372747297888                                                  $751.75          $79,309.37
               XX0243 POS PURCHASE 03/24 19:02 AMAZON.COM*
03/25/2021                                                                       $104.70                              $79,204.67
               9Y8X2 SEATTLE WA 00000101 5ZSCQY9KOJ7
03/25/2021     HPFSERVI4 7603 Lease Pmt XXXXX1737                                $511.26                              $78,693.41
03/26/2021     BANK OF AMERICA DEPOSIT 372747297888                                                  $100.00          $78,793.41
               XX0243 POS PURCHASE 03/25 04:49 TARGET 00 BEMIDJI
03/26/2021                                                                        $16.39                              $78,777.02
               MN 07814616 687081
03/26/2021     CHECK # 5424                                                      $172.26                              $78,604.76
03/26/2021     CHECK # 5427                                                       $35.00                              $78,569.76
03/29/2021     AMERICAN EXPRESS SETTLEMENT XXXXXX9485                                               $115.31           $78,685.07
03/29/2021     BANK OF AMERICA DEPOSIT 372747297888                                                 $221.87           $78,906.94
03/29/2021     BANK OF AMERICA DEPOSIT 372747297888                                                 $398.98           $79,305.92
03/29/2021     BANK OF AMERICA DEPOSIT 372747297888                                               $5,011.80           $84,317.72
03/30/2021     BANK OF AMERICA DEPOSIT 372747297888                                               $1,658.77           $85,976.49
03/31/2021     BANK OF AMERICA DEPOSIT 372747297888                                                 $310.92           $86,287.41
               XX0243 POS PURCHASE 03/30 23:06 TARGET 00 BEMIDJI
03/31/2021                                                                        $21.29                              $86,266.12
               MN 16203657 626239
03/31/2021     03292021IM SHIFT4-DEBITS 0001261994                                $75.00                              $86,191.12
03/31/2021     WESTGUARD INS CO INS PREM GLWC115732                              $679.01                              $85,512.11
03/31/2021     Ending Balance                                                                                         $85,512.11

Checks Cleared
  Check Nbr          Date          Amount    Check Nbr          Date         Amount        Check Nbr          Date      Amount
        5424 03/26/2021            $172.26        5430    03/22/2021         $852.12            5437    03/10/2021     $4,069.80
        5425 03/22/2021            $686.41        5432*   03/16/2021         $563.56            5441*   03/03/2021       $172.26
        5426 03/23/2021            $958.10        5433    03/22/2021         $176.64            5442    03/01/2021      $269.00
        5427 03/26/2021             $35.00        5434    03/24/2021         $864.49            5446*   03/01/2021        $86.00
        5428 03/22/2021             $86.00        5435    03/17/2021         $807.00          995253*   03/18/2021     $1,500.00
        5429 03/23/2021            $314.53        5436    03/16/2021          $49.85
* Indicates skipped check number

Overdraft and Returned Item Fees
                                                                Total for this period                      Total year-to-date
   Total Overdraft Fees                                                           $0.00                                 $0.00
   Total Returned Item Fees                                                       $0.00                                 $0.00




       AE40D336AC48334CAEE14600A93AD531                        20210331                Checking Account Statements
GLOW HOSPITALITY LLC              XXX5277           Statement Ending 03/31/2021                 Page 4 of 6
        Case 21-60102    Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12         Desc Main
                                   Document      Page 26 of 28




     AE40D336AC48334CAEE14600A93AD531           20210331          Checking Account Statements
GLOW HOSPITALITY LLC              XXX5277           Statement Ending 03/31/2021                 Page 5 of 6
        Case 21-60102    Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12         Desc Main
                                   Document      Page 27 of 28




     AE40D336AC48334CAEE14600A93AD531           20210331          Checking Account Statements
GLOW HOSPITALITY LLC              XXX5277           Statement Ending 03/31/2021                 Page 6 of 6
        Case 21-60102    Doc 54    Filed 04/15/21 Entered 04/15/21 16:55:12         Desc Main
                                   Document      Page 28 of 28




     AE40D336AC48334CAEE14600A93AD531           20210331          Checking Account Statements
